Connor, J.
"We have examined the numerous assignments of error made by the plaintiffs on this appeal. None of them can be sustained.
The motion of the plaintiffs for judgment on the pleadings was properly denied by the trial court. The allegation in the complaint that the indebtedness of the various school districts in Pender County, which was assumed by the county on 3 July, 1933, pursuant to the resolution of the board of education, and with the approval of the board of county commissioners (N. C. Code of 1935, sec. 5599), was incurred for the construction and equipment of schoolhouses in said districts, which were not necessary or essential for the operation of a school or of schools in each of said districts for a term of six months in each year, was denied in the answer. The issue thus raised by the pleadings was properly submitted to the jury. The affirmative answer of the jury to this issue was determinative of the action. See Hickory v. Catawba County, 206 N. C., 165, 173 S. E., 56, and Greensboro v. Guilford County, 209 N. C., 655, 184 S. E., 473.
The order of the defendant, the board of county commissioners of Pender County, as amended by the resolution of said board adopted on 4 February, 1935, pursuant to the resolution of the board of education of said county, was predicated on the finding by both said boards that the indebtedness of certain school districts in Pender County was incurred for the construction and equipment of schoolhouses in said districts which were and are necessary and essential for the operation of a school or of schools in each of said districts for a term of six months in each year. This finding was not conclusive on this action. In Hickory v. Catawba County, supra, it is said: “This is not a problem to be solved by the defendants in the exercise of their discretion, or one in the solution of which the courts are shorn of jurisdiction. The exercise of jurisdiction implies the right to hear evidence on the question whether the buildings and equipment of certain types are essential to the operation of the schools, and as the witnesses who testified as to these things were qualified to speak, the exceptions addressed to the admissibility of their testimony cannot be sustained.”
*338On the facts admitted by the parties in their pleadings, and found by the jury at the trial, the judgment is affirmed on the authority of Reeves v. Board of Education, 204 N. C., 74, 167 S. E., 454.
It is the mandate of the Constitution of this State that the General Assembly shall provide by taxation and otherwise for a general and uniform system of public schools wherein tuition shall be free of charge to all the children of the State between the ages of six and twenty-one years. This constitutional mandate contemplates that the system of public schools which it is the duty of the General Assembly to provide for all the children of the State, shall be a State system, to the end that every child in the State between the ages of six and twenty-one years, without regard to the county in which such child shall reside, shall have an opportunity at least to attend a school in which standards set up by the State are maintained. When provision has been made by the General Assembly for a State system of public schools, as contemplated by the Constitution, it is the duty of the board of county commissioners of each county in the State to maintain in each school district in its county one or more schools for a term of at least six months in each year. Adequate buildings and equipment are manifestly required for the maintenance and operation of these schools. N. C. Code of 1935, sec. 5467. It is therefore the duty of the board of county commissioners of each county in the State to provide for the construction and equipment of adequate school buildings in each district of its county. When for any reason the board of county commissioners of a county has failed to perform this duty, and the buildings and equipment necessary for the maintenance and operation of schools for the minimum term required by the Constitution have been provided by the district by the issuance of bonds or otherwise'by statutory authority, the board of county commissioners, at the request of the board of education of the county, may assume the indebtedness of the district, and thereby relieve the district of the burden of such indebtedness. In such case, the board of county commissioners is performing the duty which the Constitution imposes upon said board in the first instance. In Reeves v. Board of Education, supra, it is said: “There is no sound reason why a school district should have to pay out of its own taxable property a debt which the Constitution and the laws of the State impose upon the county. The authority for the assumption by the county of the bonded debt of the various school districts is contained in see. 6, ch. 180, Public Laws 1925, as amended by ch. 239, secs. 4 and 5, Public Laws 1927, Michie’s Code, 1931, sec. 5599.”
We find no error in the trial of this action. The judgment is affirmed.
No error.